DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 6, 9, 11, 13, 15, 16, 19 and 21.  No claims have been added or canceled.  Thus, claims 1-21 remain pending in this application. . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 10 December 2021 with respect to
objection to claims 6,  13, 15 and 16,
rejection to claims 1-21 under U.S.C. § 101, 
rejections of claims 1-3, 7-9, 11-13, 17-19 and 21 under 35 U.S.C. § 103 as being unpatentable over Brandmaier et al (US Patent No. 8,510,196 B1) in view of Taylor (US Pub. No. 20150278893 A1), and
rejections of claims 4-6, 10, 14-16 and 20 under 35 U.S.C. § 103 as being unpatentable over Brandmaier in view of Taylor, in further view of Seth et al (US Pub. No. 20190244301 A1).
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and, in turn, withdraws objections.
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
Applicant argues “The claims do not recite certain methods of organizing human activity” and “The Examiner's conclusion that the claims are directed to ‘certain methods of organizing human activity’ is flawed” [remarks page 14].  Examiner respectfully disagrees.
Limitations such as:
obtaining vehicle identification information and owner information by processing images of a damaged vehicle damaged during an adverse incident captured by a computing device operated by a user, wherein the vehicle identification information and the owner information are associated with the damaged vehicle; and
determining damage intake instruction information based on the damage information and insurance intake parameters associated with the insurance claim information, wherein the damage intake instruction information comprises user instructions for capturing the image or video data associated with the one or more damaged parts of the damaged vehicle
indicate a method of organizing human activity in that phrases such as “processing images”, based on the broadest reasonable impetration, indicate acquiring data.  In that the data was “captured by a computing device” merely describes the data – not capturing them.
 Applicant argues “these claims recite specific technical steps of, inter alia, using a standardized naming labels for the OEM name, the document title, the one or more repair category, and the vehicle name, and a data schema” [remarks page 15].  Examiner disagrees in that OEM labels are not claimed.
Applicant makes similar arguments, inter alia, “the claims recite a new technical process creating a new element (i.e., damage intake instruction information) in the digital realm” [remarks page 16].  Examiner respectfully disagrees in that, based on the broadest reasonable impetration; intake instruction information does not indicate a technological solution much less a technological improvement.
Applicant argues subject matter eligibility because “the alleged abstract idea is integrated into a practical application“ citing elements of the specification [0023] including “obtain[ing] intake instructions for viewing on a display of a wearable computing device” and “obtain verification that the captured data was captured in accordance with image or video standards
First, In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea on a computer.
Second, claim 10 recites “a wearable computing device”.  However, the terminology “worn by the user configured to facilitate hands-free intake of information associated with the owner and the damaged vehicle” is merely a statement of intended use which does not further limit the claim.
Rejections have been clarified herein in view amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 /rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Interpretation
Regarding claims 1-21, the clauses such as “to facilitate hands-free intake of information associated with the owner and the damaged vehicle” in claims 10 and 20 are merely statements of intended use which do not affect the method of claim 1 or the system of claim 20, respectively.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim 
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
The wherein clause of claims 1-21 do not in any way affect the method steps performed in independent claim 1.  For example, in claim 1, “wherein the vehicle identification information and the owner information are associated with the damaged vehicle” further describes data.  Such clauses are merely non-functional descriptive material which also do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010).  See MPEP § 2111.05.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a method, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 are directed to a method for determining damage intake instruction information which is a judicial exception of a method of organizing human activity.
Claim 1 recites, in part, a system for performing the steps of:
obtaining vehicle identification information and owner information by processing images of a damaged vehicle damaged during an adverse incident, wherein the vehicle identification information and the owner information are associated with the damaged vehicle;
obtaining insurance claim information based on the vehicle identification information and the owner information, the insurance claim information comprising damage information specifying one or more damaged parts of the damaged vehicle, and insurance intake parameters specifying one or more intake parameters; and
determining damage intake instruction information based on the damage information and insurance intake parameters associated with the insurance claim information, wherein the damage intake instruction information comprises user instructions for capturing the image or video data associated with the one or more damaged parts of the damaged vehicle; 
which is a series of steps which describes the judicial exception of the method of organizing human activity.

(a damaged vehicle) damaged during an adverse incident;
wherein the vehicle identification information and the owner information are associated with the damaged vehicle; 
the insurance claim information comprising damage information specifying one or more damaged parts of the dam and
damaged vehicle, and insurance intake parameters specifying one or more intake parameters; and
wherein the damage intake instruction information comprises user instructions for capturing the image or video data associated with the one or more damaged parts of the damaged vehicle; and
wherein the user instructions specify capture angle and content of each image or video of damage captured by the user, and quantity of the image and video data
are merely descriptions of data and do not impose any meaningful limit on the computer implementation of the abstract idea.
Limitations such as:
for capturing image or video data of damage of the damaged vehicle; and
for capturing the image or video data associated with the one or more damaged parts of the damaged vehicle
are merely statements of intended used which do not further limit the claim.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
processing images captured by a computing device operated by a user.
high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to system claim 11 and non-transitory machine readable medium claim 21.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 2-9 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the method of organizing human activity in the independent claim.  The feature “a wearable computing device worn by the user configured to facilitate hands-free intake of information associated with the owner and the damaged vehicle” in claim 10 adds technology but is recited at a high level of generality such that it too, does not add a technological solution to the abstract idea. 
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 11-20 otherwise styled as a system, and claim 21 styled as a non-transitory machine readable medium would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier et al (US Patent No. 8,510,196 B1) in view of Chizmar et al (European Patent Application EP 2 667 335 A1)
Regarding claims 1 and 11, Brandmaier teaches methods, computer-readable media, and apparatuses through which insurance claims may be settled via an enhanced automated process [col. 2 lines 40-48]. When an enhanced claims processing server receives data regarding an insured item (e.g., a vehicle, etc.) from a computing device (e.g., a mobile device), the server processes the data and manages settlement of a claim associated with the insured item [Id.].  He teaches::
obtaining vehicle identification information and owner information by processing images of a damaged vehicle damaged during an adverse incident captured by a computing device operated by a user, wherein the vehicle identification information and the owner information are associated with the damaged vehicle– [col. 4 lines 42-50], [col. 4 line 51-col.5 line 3];
obtaining insurance claim information based on the vehicle identification information and the owner information, the insurance claim information comprising damage information specifying one or more damaged parts of the damaged vehicle, and insurance intake parameters specifying one or more intake parameters for capturing image or video data of damage of the damaged vehicle – [col. 5 lines 4-14] “transmit a payment to the user and/or to an account associated with the user, for the cost of repairing the damage or replacing a part”
determining damage intake instruction information based on the damage information and insurance intake parameters associated with the insurance claim information – [col. 8 lines 53-56], [col. 10 line 57-col. 11 line 16] “analyzing previous cost estimates provided by server 101 and/or actual repair data received from third party service providers (e.g., repair shops, etc.) that have repaired similar vehicles with similar damage”, and [col 13 lines 8-24].
Brandmaier does not explicitly disclose:
determining damage intake instruction information based on the damage information and insurance intake parameters associated with the insurance claim information, wherein the damage intake instruction information comprises user instructions for capturing the image or video associated with the one or more damaged parts of the damaged vehicle – (emphasis added); and
wherein the user instructions specify capture angle and content of each image or video of damage captured by the user, and quantity of the image and video data.
However, Chizmar teaches a method for processing an insurance claim [0007]. He provides a computer-implemented method for processing an insurance claim by initiating the insurance claim; receiving user data associated with the insurance claim, the user data including an image; generating a model of a scene associated with the insurance claim using the user data, the scene including a model of an object; analyzing the user data to identify a damaged portion of the object; analyzing the damaged portion to determine a claim element; and analyzing at least one of the user data, the model of the scene, and the claim element to determine whether the insurance claim satisfies a processing criteria [Id.].  He teaches a claim-processing server which can include instructions for combining the user image data to generate a model [0042]. In an embodiment including a video camera, frames of the captured video image can be sampled to identify frames of the video including images of the object/scene. The sampled frames can be combined to create the 3D rendering of the object/scene [Id.]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brandmaier’s disclosure to include samples of captured video to identify images of the (damaged) object as taught by Chizmar in order to determine whether the insurance claim satisfies a processing criterion - Chizmar [0007].
Regarding claims 2 and 12, Brandmaier teaches: 
extracting Vehicle Identification Number (VIN) from a captured image of the vehicle identification information – [col. 4 lines 42-50]; and
obtaining vehicle information associated with the damaged vehicle based on the extracted VIN, wherein the vehicle information comprises a year of manufacture, a make, a model, a sub-model, a configuration, an engine type, and a transmission type of the damaged vehicle - [col. 5 lines 45-67].
Regarding claims 3 and 13, Brandmaier teaches obtaining vehicle identification information as comprising receiving user input confirming the vehicle information - [col. 15 lines 12-28] and [Fig. 7].
Regarding claims 7 and 17, Brandmaier teaches the one or more intake parameters as including a number of images depicting the one or more damaged vehicle parts – [col. 1 lines 44-53] and [col. 2 line 66-col. 3 line 19].
Regarding claims 8 and 18, Brandmaier teaches the determined damage intake instruction information as comprising at least one of textual instructions and voice instructions directing the user to capture images of the one or more damaged vehicle parts associated with the damaged vehicle – [col. 6 lines 10-23] and [col. 13 lines 57-63] and [Fig. 4].
Regarding claims 9 and 19, Brandmaier teaches: 
effectuating presentation of the damage intake instruction information for capturing the image and video data of the one or more damaged parts associated with the damaged vehicle using an image capture device of the computing device operated by the user – [col. 2 line 66-col. 3 line 19];
wherein effectuating presentation of the damage intake instruction information comprises displaying the textual instructions on a display of the computing device and transmitting the voice instructions via a speaker of the computing device - [col. 2 line 66-col. 3 line 19]
Claim 21 is a non-transitory machine readable medium substantially similar to the method of claim 9 and is accordingly, rejected for the same reasons. 
Claims 4-6, 10, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandmaier in view of Chizmar, in further view of Seth et al (US Pub. No. 20190244301 A1).
Regarding claims 4 and 14, neither Brandmaier nor Chizmar explicitly discloses the owner information as comprising a captured image of an owner driver's license card and an owner's insurance card.
However, Seth teaches systems, apparatus, methods, and articles of manufacture for automated accident analysis [0013]. He teaches an accident analysis system employing a set of logical rules and/or procedures that are specially-coded to (i) detect and/or verify accident occurrences (e.g., auto, home, and/or business), (ii) automatically capture accident event evidence, (iii) provide structured prompts that guide an accident victim through post-emergency tasks and/or checklists, and/or (iv) automatically analyze accident evidence to derive at least one accident result (e.g., an assignment of fault, blame, or liability and/or a determination regarding an insurance claim payment and/or payment amount) [Id.].  He teaches a mobile electronic device capturing, sensing, recording and being triggered by, objects, data, and/or signals at or near an accident scene - [0027] and [Fig. 2]. A camera of a mobile electronic device may capture images of one or more textual indicia within visual proximity to the mobile electronic device. At the accident scene, the camera may capture an image (and/or video) of an identification card such as a driver's license and/or an insurance card and/or an identifier of the vehicle – the depicted license plate number, a Vehicle Identification Number (VIN), make, model, and/or other human or computer-readable indicia [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brandmaier’s disclosure to include capturing images of a driver's license and an insurance card as taught by Seth because it automates the Seth [0011].
Regarding claims 5 and 15, neither Brandmaier nor Chizmar explicitly discloses extracting owner's name from the captured image of the owner driver's license card, and extracting owner's insurance policy number from the captured image of the owner information.
However, Seth teaches using data elements comprising data from the operator's license and/or the license plate number that may be optically recognized, converted into digital character information, and output via the GUI 220 [0027]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brandmaier’s disclosure to include optically recognizing captured images of a driver's license (and an insurance card) as taught by Seth because it automates the system and reduces the lag time between an accident occurrence and insurance claim initiation - Seth [0011].
Regarding claims 6 and 16, neither Brandmaier nor Chizmar explicitly discloses the insurance claim information “being determined” based on the extracted owner's name and the extracted owner's insurance policy number.
However, Seth teaches utilizing data elements in conjunction with an application of stored rules to derive an accident result and determine whether (and/or how much) an insurance claim in response to the accident will be approved or denied [0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brandmaier’s disclosure to include utilizing data elements (such as a driver's license and an insurance card) in making a determination of an insurance claim as taught by Seth because it automates the system and reduces the lag time between an accident occurrence and insurance claim initiation - Seth
Regarding claims 10 and 20, neither Brandmaier nor Chizmar explicitly discloses the computing device as comprising a wearable computing device worn by the user configured to facilitate hands-free intake of information associated with the owner and the damaged vehicle.
However, Seth teaches utilizing Bluetooth ® along with a mobile electronic device [0026].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brandmaier’s disclosure to include utilizing Bluetooth technology as taught by Seth because it is old and well known that such technologies make communications systems easy to use.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Feng:  “An Intelligent Insurance Mobile Video Survey System”, (Chinese Patent Publication Pub. No. CN 108769624 A).
Page 6:
“(2) after entering the insurance system, selecting a video survey damaged part corresponding to the vehicle in real time shooting and video module for adjusting the picture when shooting, the shooting the video image judging unit of the standard angle. ensuring the moving when shooting the image of each direction of the damaged part of the control vehicle damaged part of the offset angle, can complete for presentation, and reduce jitter of the video shot by the focusing unit and ensure the image quality, then the video shot by the collecting unit to pre-processed signal is transmitted to the image processing module”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.